Citation Nr: 1337437	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-operative residuals of right thigh neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from July 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VA Regional Office (RO) in Houston, Texas.  

The case was remanded in August 2013 to provide the Veteran with his requested hearing.  In October 2013, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Veteran was afforded a fee-based examination in July 2008.  His testimony at his hearing indicated a worsening of his right thigh disability since that examination.  Therefore, in light of the Veteran indicating a worsening of his disability, a remand is necessary to afford the Veteran a new VA examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Also, the Veteran testified receiving treatment at the VA Community Based Outpatient Clinic (CBOC) in Beaumont, Texas.  In his claim, he also identified receiving treatment at the VA Medical Center (VAMC) in Houston, Texas.  As the most recent records are dated in May 2012, on remand, any additional records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of right thigh treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Beaumont CBOC and from the Houston VAMC.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected post-operative residuals of right thigh neuroma.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent manifestations of the service-connected right thigh disability, to include, but not limited, to muscle damage, orthopedic damage, nerve damage and scarring should be annotated in the examination report.  

a) With regard to any muscle complaints, the examiner should identify the muscle group(s) involved and comment as to whether the disability associated with the affected muscle group(s) is best characterized as slight, moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of incoordination and uncertainty of movement.  

b) With regard to any orthopedic complaints, the examiner should undertake range of motion studies of the Veteran's right lower extremity and comment on the degree of disability due to functional losses such as pain and weakness.  In addition, the examiner should elicit information as to the frequency, duration, and severity of any associated right lower extremity joint symptomatology.

c) With regard to any neurologic abnormalities, the examiner should identify any sensory or motor impairment in the right lower extremity.  The examiner should identify the nerve(s) involved and must comment as to whether the disability associated with the affected nerve(s) is best characterized as mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis.   

d) With regard to the right thigh surgical scar, the examiner should describe all current manifestations associated with the scar.

e) Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity due to the service-connected right thigh disability.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



